DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-8), and Species 3 (Figs.5A-5B) in the reply filed on 11/03/2022 is acknowledged. Group II-III and Species 1-2 and 4 are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation "an outer ring defining a cavity containing a corrugated sheet" as cited in line 6 claim 1, must be shown in the election Drawing Figures 4-5 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbiati et al. (US 20200113371 A1).
	Regarding claim 1, Abbiati discloses 
A device (apparatus 100, figs.3-4) for treating a steam wand (steam wand 8, figs.3-4) comprising: 
a gripping portion (steam supply conduit 6, fig.1) having at least one tube (steam supply conduit 6 is a tube) configured to transfer a treatment agent (steam); 
a ring portion (hollow body 12, tube 11, figs.3-4) in communication with said gripping portion (steam supply conduit 6) configured to encircle said steam wand (steam wand 8) and receive said treatment agent, said ring portion (hollow body 12) includes an inner ring (body 12) and an outer ring (tube 11) defining a cavity containing a corrugated sheet (stationary disk 45, figs.4-5); and 
a plurality of apertures (openings from tube 11 and passageway 38, fig.4) positioned on said inner ring (body 12) configured to present said treatment agent (steam) onto said steam wand (steam wand 8).

    PNG
    media_image1.png
    647
    573
    media_image1.png
    Greyscale

Regarding claim 2, Abbiati discloses
said at least one tube (steam supply conduit 6, fig.1 is a tube) is controlled by a valve (valve 7, fig.1).

Regarding claim 3, Abbiati discloses
said treatment agent is steam [steam supply conduit 6, fig.1 supplies steam].

Regarding claim 4, Abbiati discloses
said treatment agent is water [conduit 6, fig.1 can be used to supply water].

Regarding claim 5, Abbiati discloses
said ring portion (hollow body 12, tube 11, figs.3-4) includes a first ring portion (passageway 38, fig.4) and a second ring portion (passageway 39, fig.4) in communication with one another, said first ring portion (passageway 38) configured to present a first treatment agent (steam) and said second ring portion (passageway 39) configured to present a second treatment agent (condensation water).

Regarding claim 6, Abbiati discloses
said cavity includes a plurality of ring- shaped portions (passageways 38 and 39, fig.4) wherein every two ring-shaped portions of said plurality of ring-shaped portions (passageways 38 and 39) include a corrugated sheet (stationary disk 45, figs.4-5) between them.

Regarding claim 7, Abbiati discloses
said device (apparatus 100, figs.3-4) is incorporated into a standard coffee machine [Par.0023 cited: “…apparatus 100 may be either provided as a stand-alone apparatus or integrated in a machine for preparing hot beverages, e.g. coffee, espresso, cappuccino, tea and the like…”].

Regarding claim 8, Abbiati discloses
said device (apparatus 100, figs.3-4) includes a crumpled sheet (stationary disk 45, figs.4-5) extending around said ring portion [stationary disk 45 extents around inside the hollow body 12, tube 11, figs.3-4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/25/2022